This is an action to declare plaintiff the owner of a certain nine acres of land in Caddo parish, and more fully described in the *Page 398 
petition. Defendant's sole and only title to this property is derived, through mesne conveyances, by a patent from the state issued in 1849. And plaintiff's sole and only title is derived from one Creasie Howard and her husband, alleged to have been in possession for more than 30 years.
The evidence shows that Creasie Howard and her husband went into possession and fenced the lands in 1892, or more than 30 years before she sold to plaintiff. It further shows that she and her husband were in public possession as squatters. But squatters possess in their own name, since they do not possess in the name of and for another. Rev. Civ. Code, art. 3488. Hence they may acquire by the prescription of 30 years.
The evidence tends to show that for some years one of defendant's lessees built a gas well on the extreme northern portion of the land in controversy, within a few feet of the boundary, which well was afterwards abandoned. But this interruption covered only a small and undermined area, and we do not think it sufficed to deprive plaintiff of the benefit of their prescription.
                             Decree.
The judgment appealed from is therefore reversed, and it is now ordered that there be judgment in favor of plaintiff, Rell S. Theriot, and against defendant, S.H. Bollinger, recognizing plaintiff as the owner of property described in the petition, and enjoining defendant from claiming same or in any way disturbing plaintiff's possession thereof; and for costs of both courts against defendant.
ODOM, J., dissents from refusal to grant a rehearing. *Page 399